Case 1:17-cv-06076-ARR-RER Document 29 Filed 10/11/18 Page 1 of 1 PageID #: 94
                                                                               32 Broadway Suite 1818
                                                                            New York, New York 10004
                                                                                 (646) 590-0571 Phone
                                                                                    (646)619-4012 Fax
                                                                                  www.vhllp.com Web

                                        October 111, 2018
                                                                               Anthony R. Portesy, Esq.
                                                                                   aportesy@vhllp.com
VIA ECF
Honorable Magistrate Judge Ramon E. Reyes, Jr
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                                                Re: Bonikos et. al v. 50 Front Street Enterprises et al.
                                                Civil No.: 17-cv-06076

Dear Judge Reyes:
        As you know, this office represents plaintiffs in the above captioned action. I write today
to request an adjournment of the Court’s Status Conference scheduled for October 25th, 2018 at
12:00 PM. I have a settlement conference before Magistrate Judge Shields in Central Islip at 10:30
AM and it will be difficult for me to attend both conferences. Moreover, the settlement conference
before Judge Shields has already been rescheduled multiple times and I will be unable to adjourn
that conference.
      Defendant’s counsel consents to this request and has proposed the conference be scheduled
on November 1st, 2018 at noon, if the Court desires a Thursday date for the status conference.
       I respectfully request that the Court adjourn the conference for another date that the Court’s
schedule allows. I thank the Court in advance for consideration of this request.




                                                Very truly yours,




                                                Anthony R. Portesy
